ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a peti*153tion for disciplinary action alleging that respondent Andrew MaeCormack Morris’s gross misdemeanor conviction under Minn. Stat. § 609.43(4) (2010), for misconduct by a public official, constituted professional misconduct warranting public discipline. Respondent photocopied a subordination agreement, altered the photocopied document, notarized the signature on the agreement as though it had been newly signed, and submitted the agreement as genuine as part of a loan closing, without the knowledge or consent of the signer, in violation of Minn. R. Prof. Conduct 3.4(a), 3.4(b), 8.4(b), 8.4(c), and 8.4(d).
Respondent has waived his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and admits the allegations of the disciplinary petition. The parties jointly recommend that the appropriate discipline is suspension from the practice of law for a minimum of six months.
The court has independently reviewed the file and approves of the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Andrew MaeCormack Morris is suspended from the practice of law for a minimum of six months. Respondent may petition for reinstatement at any time after his license has been suspended for four months. Reinstatement is further conditioned upon: (1) payment of costs in the amount of $900, pursuant to Rule 24, RLPR; (2) compliance with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals); (3) successful completion of the professional responsibility portion of the state bar examination, pursuant to Rule 18(e), RLPR; and (4) satisfaction of continuing legal education requirements pursuant to Rule 18(e), RLPR.
BY THE COURT:
/s/Alan C. Page Associate Justice